83 F.3d 416
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin TULL, Plaintiff-Appellant,v.Glen CRIM;  S. Joseph Mule, Dr.;  Alan Keltz, Dr.;  UnilabToxicology Laboratory, Defendants-Appellees.
No. 96-6107.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 3, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (CA-95-871-2)
Calvin Tull, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Calvin Tull appeals the dismissal without prejudice of his 42 U.S.C. § 1983 (1988) complaint.   The district court dismissed Tull's complaint for failure to clarify his claim or respond to a questionnaire from the district court regarding his claim.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b).   Because Tull may be able to save this action by amending his complaint, the order which he seeks to appeal is not an appealable final order.  See Domino Sugar Corp. v. Sugar Workers Local Union, 10 F.3d 1064 (4th Cir.1993).   Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.